Decision
On July 30, 1998, the defendant was sentenced to the following: Counts I-III: Criminal Sale of Dangerous Drugs, a felony - Fifteen (15) years in the Montana State Prison, on each count, to run consecutively to each other, with fifteen (15) years suspended.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Frank Joseph. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*49DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Ten (10) years in the Montana State Prison; Count II: Ten (10) years in the Montana State Prison; and Count III: Ten (10) years in the Montana State Prison, all suspended. Counts I and II shall run concurrent to each other; Count III shall run consecutive to Counts I and II. The net result of the sentences would be twenty (20) years in the Montana State Prison, with ten (10) years suspended. This sentence should run consecutively to any other sentence the defendant is currently serving.
The reason for the amendment is that the sentence was clearly excessive considering the relatively small quantity of marijuana that was subject to the charges.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.